 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN R. VAZQUEZ,                                  No. 1:19-cv-00045-DAD-SAB

12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    E. CONANNAN, et al.,
                                                        (Doc. No. 16)
15                       Defendants.
16

17

18          Plaintiff Juan R. Vazquez is appearing pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 7, 2019, the magistrate judge screened plaintiff’s first amended complaint and

22   granted plaintiff leave to file a second amended complaint or to notify the court within thirty days

23   of his intent to proceed on the cognizable Eighth Amendment claim against defendants

24   Conannan, Silveira, Kamen, Siegrist, Hitchman and Vanblargen. (Doc. No. 14.) On April 10,

25   2019, plaintiff notified the court that he does not intend to file a second amended complaint and

26   wished to proceed on the claim found cognizable. (Doc. No. 15.) Therefore, on April 11, 2019,

27   the assigned magistrate judge issued findings and recommendations recommending that

28   defendant I. Mathos be dismissed and that plaintiff’s request for declaratory relief be denied as
                                                       1
 1   unnecessary. (Doc. No. 16.) Those findings and recommendations were served on plaintiff and

 2   contained notice that any objections thereto were to be filed within fourteen days. (Id. at 2.)

 3           On May 8, 2019, plaintiff filed objections to the findings and recommendations. (Doc.

 4   No. 18.) Therein, plaintiff states that he has no objections to the magistrate judge’s

 5   recommendation that plaintiff’s request for declaratory relief be denied, provided that the denial

 6   of such request does not forfeit plaintiff’s right to seek damages from defendants should plaintiff

 7   prevail at trial. (Id. at 1.)

 8           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

10   including plaintiff’s objections, the court finds the findings and recommendations to be supported

11   by the record and proper analysis.

12           Accordingly:

13                1. The findings and recommendations issued on April 11, 2019 (Doc. No. 16) are

14                    adopted in full;

15                2. Defendant I. Mathos is dismissed from this action and plaintiff’s request for

16                    declaratory relief is denied; and

17                3. The matter is referred back to the magistrate judge for initiation of service of

18                    process.

19   IT IS SO ORDERED.
20
         Dated:      June 14, 2019
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                          2
